Dibell, J.
(dissenting).
I dissent.
The anti-trust law (G. S. 1913, § 8973), was not intended to apply to labor unions. The statute usually referred to as the original anti-trust law was entitled: “An act to prevent the organization of trusts and to provide in certain cases for the forfeiture of the *234charter of corporations organized under the laws of this state, and to prevent corporations, trusts or combinations under certain circumstances from doing business or enforcing contracts in respect thereto, under the laws of this state.” Laws 1899, p. 487, c. 359. Two years later an act entitled:' “An act preventing and restraining operations of pools, trusts and conspiracies,” was passed. Laws 1901, p. 269, c. 194. These two statutes were repealed by the revision of 1905, but were the basis of sections 5168 and 5169 of the revision, incorporated in G. S. 1913, §§ 8973, 8974. The act of 1891 was enacted soon after the people of the state by the amendment of 1888 had put into the Constitution a provision directed against combinations to monopolize the markets for food products or to restrict their freedom, and had made such a combination a conspiracy to be punished in such manner as the legislature might provide. Const, art. 4, § 35. The anti-trust> statute is a criminal statute and is placed among the criminal statutes in the revision. A violation of it is a felony. When it was passed there had long been in force, and is now, a statute providing that the peaceable assembling and coperating in any calling or trade to obtain an advance in wages or to maintain a rate is not a conspiracy within the statute defining conspiracy. G. S. 1913, § 8596. By Laws 1917, p. 832, c. 493, it is declared that labor is not a commodity or article of commerce.
The anti-trust statute closely follows its title and suggests as its object combinations in restraint of trade and commerce by fixing prices or limiting the production or sale of commodities. Nothing is said about labor. If labor comes within the statute it is because construed to be a commodity, or an article of utility, or of trade or of commerce. The statute does not suggest the inclusion of labor. The other legislation mentioned suggests its exclusion.
The statute was construed in State v. Duluth Board of Trade, 107 Minn. 506, 121 N. W. 395, 23 L. R. A. (N. S.) 1260. The question was upon the validity of a rule of the board fixing charges for the services of members of the board. The court said: “Labor,, whether physical, intellectual, or a combination of the two, is not by any fair rule of construction ‘an article of trade, manufacture, or use/ or an ‘article, *235commodity or utility’ which ‘enters into the manufacture of any article of utility,’ within the meaning of those words as used in the statute.” The court cited Rohlf v. Kasemeier, 140 Iowa, 182, 118 N. W. 276, 23 L. R. A. (N. S.) 1284, 132 Am. St. 261, 17 Ann. Cas. 750. There the court held that a combination of physicians to fix fees was not within the anti-trust law. It said that labor was not a “commodity” like merchandise, and that the statute was directed against “unlawful conspiracies * * * in restraint of trade, and was manifestly not intended to cover labor unions.” The board of trade case may not easily be brushed aside as valueless by a suggestion that it did not involve a labor union. It did not. It did involve the fixing of a price for services of members of the board, as the Iowa case involved the fixing of fees of physicians. In neither case were such services thought within the anti-trust law; and both referred to labor as not a commodity and as not different in the view of the law from skilled or professional services whether or not involving manual work in the ordinary sense.
Whether it is desirable that our anti-trust law conform to the Federal anti-trust law is a matter of legislative, not judicial, concern. When the court construes the law, judicial duty is at an end. Whether there shall be uniformity of the two and consequent centralization is for the legislature. It is a question of policy. The question put to the court is one of statutory construction; and it is something quite different from molding common law doctrines to harmonize with the weight of authority, as often is done, especially in matters of general commercial law. Often the legislature in matters of local law declines to adopt the policy of the Federal law, covering a like subject matter, enacted under the commerce clause. Taking all our legislation together, having in mind the time and occasion of its enactment, the provision of the Constitution, and the natural and apparently plain meaning of the words of the anti-trust law directed against combinations dealing in commodities and operating in restraint of trade, it should not be held that the legislature intended to include labor unions.
The plaintiff contends that, in any event, the injunction can be sustained on common law principles. There was no wage dispute *236or strike trouble between tbe plaintiff and tbe defendants. Tbe question is one of boycott. There were picketing and bannering by the defendants. There was counter bannering for a short while by the plaintiff. There was disorder. In some of it the plaintiff was a participant, and perhaps the aggressor. But assuming that the bannering and picketing were conducted with threats and intimidation and attended with disorder, as found by the court, to such an extent that an injunction was justified on common law principles, that granted went too far.
As the trouble started it was much a question whether the plaintiff should be permitted to conduct his! show by operating his machine with his personal labor. The right so toj do was emphatically stated in the Roraback case, 140 Minn. 481, 168 N. W. 766, 169 N. W. 529, 3 A. L. R. 1290. After the hearing upon the temporary injunction the plaintiff employed two men as operators and largely ceased personal work. The court finds that “from June 18, 1917 [the date of the denial of a temporary injunction], down to the time of the trial [September, 1919], plaintiff continuously employed and used solely operators who did not belong to said local; in other words, nonunion operators;” and in its memorandum it says that “after the hearing [of] the motion for a temporary injunction in June, 1917, and down to the time of the trial, Campbell had relinquished the greater part of his machine operating work to operators Who were not union men, and that he was not employing any union operators whatever.” From then on the case was more like the Steffes case, 136 Minn. 200, 161 N. W. 524. There it was said that picketing or bannering is not in itself unlawful. Such is the general rule. That it cannot rightfully be conducted so as to constitute violence, intimidation or coercion, or to amount to a nuisance, is clear. When so conducted it is unlawful. That the plaintiff had the legal right — a right entitled to protection — to work in his theatre as an operator, or to conduct his business on the open shop plan, admits no denial. Assuming, in accordance with the findings, that bannering and picketing had gone so far that it was properly restrained, regardless of the anti-trust statute, the injunction goes too far in restricting the activities of the defendants. The local, *237like other locals, was affiliated with the Trades Assembly. The Labor Review was the official organ of the assembly. It was devoted to the interests of union men among whom it largely circulated. In the economic struggle they had a certain solidarity or community of interest. Passing without discussion the question of constitutional right, I am unable to see a justification for restraining the defendants from getting to the public in a peaceable way their interpretation of the trouble, or the view point of union labor, or for restraining the publication in the union paper- of the “We Do Not Patronize List,” or of news items or editorial comment upon the trouble with the plaintiff, or of vigorous advocacy of the attitude and the right of labor in the particular controversy. There was nothing vicious in character published. It is going a long way, so it seems to me, for equity to restrain the peaceful activities of labor or to supervise the conduct of a trade paper in the midst of a class struggle. Such a struggle is likely to become heated; it is not usually fair on either side; both contestants have their papers and sympathizers, and neither side is judicial. If the antitrust law applies to unions, as does the Federal act, and Federal decisions are adopted, as now held in the majority opinion, there is authority for the injunction in the form in which it is framed; in-deed, if that view is adopted, and some of the rulings under the Federal law -are followed, the community of interest among laborers justifying a combined attack or defense by them is restricted and their right of free expression and open advocacy of their views is limited. See Duplex Printing Press Co. v. Deering, 254 U. S. 443, 41 Sup. Ct. 172, 65 L. ed. 349; Gompers v. Bucks Stove & R. Co. 221 U. S. 418, 31 Sup. Ct. 492, 55 L. ed. 797, 34 L. R. A. (N. S.) 874.
For the reasons stated I think that labor is not a commodity or article of commerce within the anti-trust statute; that the statute does not apply to labor unions; and that the injunction, assuming that, under the findings, one was proper irrespective of the statute and on common law principles, went too far in restricting the activities of the defendants in peaceably putting the situation as they claimed it before the public, and in their advocacy of their claims and their views through their newspaper organ.